J. B. McPHERSON, District Judge.
The first ground of demurrer does not need consideration. The alleged defect therein specified has been removed by the motion to amend, which is now allowed. The second ground was not pressed upon the argument before the court, and the third is not well taken. The time of making the preferential payment and its amount are both specified, and the failure to state the names of the creditors is sufficiently accounted for. If their names had been known, it would have been necessary to set them forth; but I do not think that the bankrupt law intended to require from petitioning creditors the attempt to perform impossibilities. If they do not know the names of preferred creditors, and cannot learn them by proper inquiry and investigation, the petition is good, in my opinion, although it may only aver in general terms that the payment has been made, adding the reason why a more specific allegation is not possible.
The report of the special referee is approved, and the clerk is ordered to enter a decree of adjudication.